Citation Nr: 0022579	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a shell fragment wound to the bridge of the 
nose, resulting in traumatic deflection of the nasal septum, 
with rhinitis.  

2.  Entitlement to an evaluation greater than zero percent 
for residuals of a shell fragment wound to the right anterior 
chest.  

3.  Entitlement to service connection for a respiratory 
disorder, secondary to residuals of a shell fragment wound.   



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs.  A personal hearing was held at the RO in 
July 1997.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for greater evaluations of shell 
fragment wounds has been developed.

2.  The residuals of a shell fragment wound to the bridge of 
the nose, are manifested primarily by a deviated septum and a 
slight, smooth, scar.  

3.  The residuals of a shell fragment wound to the right 
anterior chest are manifested primarily by a smooth scar; 
ulceration, pain, or tenderness is not shown.  

4.  Respiratory disorders manifested subsequent to service 
are not shown to be related to that service.

CONCLUSIONS OF LAW

1.  The criteria for a evaluation greater than 10 percent for 
residuals of a shell fragment wound to the bridge of the 
nose, resulting in traumatic deflection of the nasal septum, 
with rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.71a, 4.96, 4.118 Diagnostic 
Codes 6502, 6522, 7800, 7803, 7804, 7805 (1999). 

2.  The criteria for a compensable evaluation (greater than 
zero percent) for residuals of a shell fragment wound to the 
right anterior chest have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.71a, 4.118 Diagnostic Codes 
7800, 7803, 7804, 7805 (1999). 

3.  Entitlement to service connection for a respiratory 
disorder, secondary to residuals of a shell fragment wound is 
not well grounded, and is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 10 percent for 
residuals of a shell fragment wound to the bridge of the 
nose, resulting in traumatic deflection of the nasal septum, 
with rhinitis, and entitlement to an evaluation greater than 
zero percent for residuals of a shell fragment wound to the 
right anterior chest.

Initially, the Board finds that the claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented claims that are plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board finds that all 
relevant evidence has been properly developed, and that the 
duty to assist the veteran, as mandated in 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied with respect to 
these claims.

A review of the claims file shows that the veteran sustained 
shell fragment wound injuries during his service in World War 
II.  A VA examination, dated January 1949, shows that the 
veteran had a shell fragment wound to the bridge of his nose, 
which resulted in traumatic deflection of the nasal septum, 
and rhinitis; and that there was also a scar as a residual of 
a shell fragment wound to his right anterior chest.  The x-
ray report of the same date shows that his heart and lungs 
were negative for evidence of shell fragments.  The diagnosis 
was deviated nasal septum, slight, rhinitis, acute.  

A rating decision dated January 1949 established service 
connection for residuals of a shell fragment wound to the 
nose, resulting in deviation of the nasal septum with 
rhinitis, as 10 percent disabling; and for residuals of a 
shell fragment wound to his right anterior chest, as 
noncompensable (zero percent) disabling.  The 10 percent 
evaluation has been continued to date, is protected, and 
cannot be reduced; see 38 C.F.R. § 3.951(b) (1999) (a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud).  

The veteran has testified at his personal hearing that he has 
current respiratory difficulties that he believes are due to 
his service-connected disabilities.  He also averred that 
increased ratings of his nose and chest disabilities are 
warranted.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule).  The schedule of ratings 
represent, as far as can be practicably determined, the 
average impairment in earning capacity.  We first note that 
the criteria for used in evaluating muscle injuries are set 
forth at 38 C.F.R. § 4.73.  However, we note that, in this 
case, the veteran is service-connected for residuals of shell 
fragment wound injuries, to include a rhinitis disability, 
evaluated under Diagnostic Code 6522, deviation of the nasal 
septum, under Diagnostic Code 6502; and a scar disability, 
evaluated under 38 C.F.R. § 4.188, Diagnostic Codes 7800 to 
7805.  

Diagnostic Code 6502 provides only that a traumatic deviation 
of the nasal septum, with a 50 percent obstruction of the 
nasal passage on both sides, or with complete obstruction on 
one side, is evaluated as 10 percent disabling.  Diagnostic 
Code 6522 evaluates an allergic or vasomotor rhinitis 
disability as 30 percent disabling when polyps are 
manifested.  A disability without polyps, but with greater 
than 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side, is evaluated as 
10 percent disabling.

Diagnostic Code 7800 provides that disfiguring scars of the 
head, face or neck are evaluated as noncompensable (zero 
percent disabling) for a slight disability; 10 percent, for a 
moderate or disfiguring disability; 30 percent, for a severe 
disability, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and as 50 
percent disabling, when there is complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.  

A superficial scar disability is also evaluated under 
Diagnostic Codes 7803 and 7804.  Poorly nourished superficial 
scars with repeated ulceration are evaluated as 10 percent 
disabling; and scars that are superficial and tender and 
painful on objective demonstration are also evaluated as 10 
percent disabling, respectively.  Other scars are rated on 
the limitation of the function of the part affected under 
Diagnostic Code 7805.

As indicated above, a VA examination, dated January 1949, 
shows that the veteran had a shell fragment wound to the 
bridge of his nose, which resulted in traumatic deflection of 
the nasal septum and rhinitis.  The report of this 
examination also shows that the examiner found a small 
superficial scar, upper part of the bridge of the nose, to 
left, near eye, 1/4 inch long, smooth and hardly noticeable.

The recent medical evidence shows that VA compensation and 
pension examinations were conducted in February 1999.  The 
examiner noted that the veteran was diagnosed with emphysema 
approximately eight to ten years ago, and has had bronchitis 
in the past, as well as pneumonia twice in the past two 
years.  The examiner noted that the veteran reported problems 
with his sinuses and not being able to breathe out of one 
side of his nose.  The results of the lung examination 
revealed slightly decreased breath sounds throughout, with 
rare scattered wheezing, no rhonchi nor rales.  There was no 
prolongation of the expiratory phase.  The examiner noted 
that the chest x-ray, pulmonary function tests and labs were 
attached and had been reviewed.  The diagnoses were chronic 
obstructive pulmonary disease with bronchitis, not related to 
service-connected conditions.  

A radiology report of the same date shows that no abnormality 
of the paranasal sinuses is seen.  The report of a scar 
examination reveals there was a nasal scar, two 3/4 inch well 
healed nontender scars in the left gallbladder region, and 
that there was, on the right anterior chest, a 3 1/2 inch 
"well healed nontender scar."  

The evidence does not show that the scars of the veteran's 
nose or chest are productive of repeated ulceration, or that 
they are tender and painful on objective demonstration, so 
that additional evaluations under Diagnostic Codes 7803 or 
7804 could be assigned.  In addition, the report of the 
January 1949 VA examination shows that the only scar on the 
veteran's face is the slight scar on his nose, thus, an 
evaluation greater than zero percent is not shown under 
Diagnostic Code 7800.  We note that the veteran has averred 
that his chest scar limits the movement of his arm or 
shoulder, however, we note that the medical evidence does not 
support this conclusion.  It shows only a 3 1/2 inch "well 
healed nontender scar" on the right anterior chest.  Thus, 
an increased rating under Diagnostic Code 7805 is also not 
shown.  

In addition, we note that the radiology report of the 
veteran's sinuses shows that no abnormality is seen.  We also 
point out that the January 1949 x-ray report shows that his 
heart and lungs were negative for evidence of shell 
fragments.  The recent VA examination does show a diagnosis 
of chronic obstructive pulmonary disease with bronchitis, 
however, the examiner also found that it was "not related to 
service-connected conditions." 

We note that the veteran is currently in receipt of the 
maximum 10 percent evaluation assignable under Diagnostic 
Code 6502, for a deviated nasal septum.  There is no evidence 
of polyps, so that a 30 percent evaluation could be assigned 
for a rhinitis disability under Diagnostic Code 6522.  
Therefore, as the preponderance of the evidence is against 
the claims for increased evaluations for residuals of shell 
fragment wounds to the nose and right anterior chest, the 
claims must be denied.  

Review of the record shows that the RO expressly declined to 
refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1999) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.


II.  Entitlement to service connection for a respiratory 
disorder, secondary to residuals of a shell fragment wound.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. 38 C.F.R. § 3.303(b).  

The veteran's service medical records (SMRs) are devoid of 
any treatment for, or reference to, a respiratory disorder.  
Treatment records show that he received shell fragment wounds 
to the nose and chest.  As indicated above, the veteran was 
afforded a VA compensation and pension examination in January 
1949.  The examiner found that the veteran's respiratory 
system was normal.  

The current medical evidence includes numerous treatment 
records and hospitalization reports, dated from January to 
March 1998.  Those records show that the veteran was 
diagnosed with left lower lobe pneumonia, unresponsive to 
outpatient therapy, in reports dated January and March 1998;  
moderate obstructive ventilatory impairment due to COPD, in a 
January 1998 report; right middle lobe pneumonia / infiltrate 
in a February 1998 record; and discoid atelectasis in the 
right lung base, in a March 1998 report.  

The report of a February 1999 VAE shows a diagnosis of 
chronic obstructive pulmonary disease with bronchitis, not 
related to service-connected conditions.  The examiner noted 
that the veteran was diagnosed with emphysema approximately 
eight to ten years ago, and has had bronchitis in the past, 
as well as pneumonia twice in the past two years.  The 
examiner noted that the veteran reported problems with his 
sinuses and not being able to breathe out of one side of his 
nose.  The results of the lung examination revealed slight 
decreased breath sounds throughout, with rare scattered 
wheezing, no rhonchi nor rales.  There was no prolongation of 
the expiratory phase.  The examiner noted that the chest x-
ray, pulmonary function tests and labs were attached had had 
been reviewed.

Finally, the evidentiary record also contains several 
statements submitted by the appellant attempting to provide a 
link between a respiratory disability and service.  These 
statements, however, consist of lay evidence, historically 
deemed by the Court as insufficient to render a claim well 
grounded.  In this regard, it is noted that the Court has 
indicated that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
However, no such evidence has been presented in this case.  

Although the current medical evidence shows that the veteran 
manifests numerous respiratory complaints, there is no 
evidence to show that they are related to his active service.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
we note that the RO both specifically advised the veteran of 
the requirements of a well-grounded claim, and fully 
developed the evidence in this case.

Therefore, as there is no evidence of a nexus between service 
and a current respiratory disorder, the veteran's claim must 
be denied, as it is not well grounded.  



ORDER

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a shell fragment wound to the bridge of the 
nose, resulting in traumatic deflection of the nasal septum, 
with rhinitis, is denied.  

2.  Entitlement to an evaluation greater than zero percent 
for residuals of a shell fragment wound to the right anterior 
chest is denied.  

3.  Entitlement to service connection for a respiratory 
disorder, secondary to residuals of a shell fragment wound, 
is not well grounded, and is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

